Exhibit 10.68

NEW LENDER SUPPLEMENT

Reference is made to the Credit Agreement, dated as of January 18, 2008 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among SBA Senior Finance, Inc., a Florida corporation (the “Borrower”), the
several banks and other financial institutions or entities from time to time
parties thereto (the “Lenders”) and Toronto Dominion (Texas) LLC, as
Administrative Agent. Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

The New Lender identified on Schedule 1 hereto (the “New Lender”), the
Administrative Agent and the Borrower agree as follows:

1. The New Lender hereby irrevocably makes a Revolving Credit Commitment to the
Borrower in the amount set forth on Schedule 1 hereto (the “New Revolving Credit
Commitment”) pursuant to Section 2.19(b) of the Credit Agreement. From and after
the Effective Date (as defined below), the New Lender will be a Lender under the
Credit Agreement with respect to the New Revolving Credit Commitment.

2. The Administrative Agent (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto; and (b) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Parent, Holdings or the Borrower, any of their respective Subsidiaries or
Affiliates or any other obligor or the performance or observance by the Parent,
Holdings or the Borrower, any of their respective Subsidiaries or Affiliates or
any other obligor of any of their respective obligations under the Credit
Agreement or any other Loan Document or any other instrument or document
furnished pursuant hereto or thereto.

3. The New Lender (a) represents and warrants that it is legally authorized to
enter into this New Lender Supplement; (b) confirms that it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 4.1 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this New Lender Supplement;
(c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement, the
other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the



--------------------------------------------------------------------------------

Credit Agreement are required to be performed by it as a Lender, including, if
it is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.15 of the Credit Agreement.

4. The effective date of this New Lender Supplement shall be the Effective Date
of the New Revolving Credit Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of this New Lender Supplement by each
of the New Lender and the Borrower, it will be delivered to the Administrative
Agent for acceptance and recording by it pursuant to the Credit Agreement,
effective as of the Effective Date (which shall not, unless otherwise agreed to
by the Administrative Agent, be earlier than five Business Days after the date
of such acceptance and recording by the Administrative Agent).

5. Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the New Revolving
Credit Commitment (including payments of principal, interest, fees and other
amounts) to the New Lender for amounts which have accrued on and subsequent to
the Effective Date.

6. From and after the Effective Date, the New Lender shall be a party to the
Credit Agreement and, to the extent provided in this New Lender Supplement, have
the rights and obligations of a Lender thereunder and shall be bound by the
provisions thereof.

7. This New Lender Supplement shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this New Lender Supplement to
be executed as of the date first above written by their respective duly
authorized officers on Schedule 1 hereto.

 



--------------------------------------------------------------------------------

Schedule 1

to New Lender Supplement

Name of New Lender: The Royal Bank of Scotland Group plc

Effective Date of New Revolving Credit Commitment: March 6,2008

Principal Amount of New Revolving Credit Commitment: $50 million

 

THE ROYAL BANK OF SCOTLAND GROUP PLC     SBA SENIOR FINANCE, INC. By:  

/s/ Andrew Wynn

    By:  

/s/ Jeffrey A. Stoops

Name:   Andrew Wynn     Name:   Jeffrey A. Stoops Title:   Managing Director    
Title:   President and Chief Executive Officer Accepted:      

TORONTO DOMINION (TEXAS) LLC,

as Administrative Agent

      By:  

/s/ Deborah Gravinese

      Name:   Deborah Gravinese       Title:   President      

THE TORONTO-DOMINION BANK,

as Issuing Lender

      By:  

/s/ Deborah Gravinese

      Name:   Deborah Gravinese       Title:   Managing Director      

 